Title: To Thomas Jefferson from William C. C. Claiborne, 4 March 1802
From: Claiborne, William C. C.
To: Jefferson, Thomas


            Dear Sir,
              Near Natchez, March 4th 1802
            My appointment to this Government, (& if I am not greatly deceived, my conduct since my arrival,) has been pleasing to a great majority of the Citizens:—But from a variety of causes, some difficulties will attend me, in the progress of my administration.—Already my Predecessor has evidenced a disposition, to rekindle the flame of party, & his most zealous partisans, although few in number, are equally active in their mischievous machinations;—but I pray you to be assured, Sir, that Justice & decision shall characterize my public Conduct, and that nothing shall divert me, from the political course, you were pleased to prescribe me.—
            The Judges of this Territory, are violent men, greatly under the control of their passions, and fixed in their hatred to the Second Grade of Government, and to Republican principles;—the Secretary is not so open in his opposition, but in sentiments & wishes, he is no less inimical;—a decided majority however, of the People, are attached to the representative System, which at present exists, and I shall cordially unite with theirs, my efforts in its support;—but to aid me, in such endeavours, I feel greatly the want of a Secretary, capable of some exertion of mind, and a character in whom I could confide.—
            Colonel Steele is remarked for his attachment to the policy, formerly observed in this Territory;—his office is made the place of rendezvous, for the opponents to the Second Grade of Government, & these Gentlemen are exclusively in his confidence;—for some Weeks after my arrival, I attributed the Secretary’s apparent apathy, concerning the affairs of this Territory, to his then low state of health, but this opinion is now changed, and I see in his conduct, daily proofs of his determined ill-will to my administration.
            It is with great regret, that I express myself thus freely of a public officer, but I am compelled to do so, from the strongest considerations of duty—
            
            Previous to my departure from Tennessee, I addressed to Colonel Steele, a very polite Letter, advising him of my appointment, and assuring him of my desire to possess his confidence and friendship, and ever since my arrival, I have uniformly paid him the most respectful attention; but on his part, he has been far from manifesting a corresponding disposition.—
            In the discharge of my Official duties, the connection between the Secretary and myself, is necessarily intimate;—I am compelled to confide much to him, and on many occasions to solicit his aid in the dispatch of public business. Thus circumstanced, I must confess, that my present situation with Colo. Steele, is painful in the extreme, and I humbly supplicate you, to relieve me therefrom.—
            If my much esteemed President, should honor me, with a continuance of his confidence, and it should be the will of the Honorable Senate, to confirm my present appointment, every exertion in my power, shall be used, to promote the happiness of this portion of the American Citizens;—but in forwarding this first wish of my Heart, I should derive great aid from a Secretary well disposed to the Second Grade of Government;—to Republican principles generally, and a man of information & firmness.—
            Before I conclude, I pray you, to excuse the liberty I have taken, in addressing to you this Letter;—I again repeat, that I am compelled to do so from the strongest considerations of duty to the Government, and to myself.—
            With best wishes for a continuance of your happiness, in private and public life!—
            I have the honor very respectfully to be, Dear Sir, your affectionate friend and most obt. Hble. Servt.
            William C. C. Claiborne
          